Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                   Response to Amendment
The amendment filed on June 22, 2022 is acknowledged. Claims 21, 28, 30, 34 and 41 are amended. Claims 21-41 are currently pending.
The rejection of claims under 35 U.S.C. 112 second paragraph is withdrawn in terms of applicant’s amendment to claims.
The terminal disclaimer filed on June 22, 2022 has been considered and acknowledged. 

Allowable Subject Matter
Claims 21-41 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 21-41 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on June 22, 2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “a first physical-layer (PHY) translator communicatively coupled between the first and second communication mediums, the first PHY translator being configured to: receive at least a first subset of the physical data symbols from the first communication medium, and translate at least the first subset of the physical data symbols for transmission through the second communication medium without converting the first subset of the physical data symbols into transmission entities”, as recited in independent claims 21, 30 and 34. Thus independent claims 21, 30 and 34 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-29, 31-33 and 35-41 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pantelias (US 20070286192 A1)  discloses system and method for allowing flexible associations between PHY devices and MAC devices in a point-to-multipoint communications system, such that a given upstream channel is not deterministically bound to a particular MAC device. therefore, is a system and method wherein MAC and PHY devices can flexibly and efficiently handle variations in loading brought about by traffic conditions and/or systemic configurations such as channel bonding (Abstract). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413